Walton, J.
We think the dismissal of the plaintiff’s bill was right. He claims relief as a creditor. The proof is that at the time of filing his bill he had ceased to be a creditor. His debt had become merged in a judgment, and an execution which had been issued upon the judgment had been satisfied in full by a sale of the debtor’s interest in real estate. The plaintiff was the purchaser, and if the debtor’s interest was npt as great or as valuable as the plaintiff supposed, his remedy, if any, must be as a purchaser and not as a creditor. He has ceased to be a creditor. Such was the opinion of the justice by whom the case was heard at nisi prius; and upon this ground he dismissed the bill with costs. We think the dismissal was right.

Decree dismissing the bill with costs affirmed.

Peters, C. J., Danforth, Libbey, Emery and Haskell, JJ., concurred.